DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13-17, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being antipicated by KIM PG PUB 2021/0120581.
Re Claims 1, 13, 25 and 30, KIM teaches in figure 18, Terminal (a memory and at least one processor) receiving from base station (an apparatus: memory and at least one processor) a random access configuration information S1801, S1802 wherein the information can be transmitted through one message [0478]; the terminal determines/selects a type of random access procedure S1803 based on a reference signal and measured quality [0492]; the Terminal generates and transmits RA MSG-A (a first random access message) including a RA preamble and RA payload [0493] to initiate a random access procedure.
Re Claims 2, 14, measure quality is basd on RSRP.
Re Claims 3, 15, 26 random access configuration includes parameter such as a preamble index (numerology) [0481].

Re Claims 5, 17, 28, the terminal receives a beam configuration to transmit in a specific beam for the random access procedure [0368] whereby the specific beam (a same transmission beam) is used to transmit the RA MSG-A (the preamble and payload).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 18-22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM PG PUB 2021/0120581 in view of Gordaychik PG PUB 2019/0363849.
Re Claims 6, 7, 18, 19 and 29, KIM teaches the random access configuration includes CBRA and CFRA (contention, contention-free) [0216, 0255] wherein the resources can be PRACHJ PUSCH but fails to explicitly teach the “repetition”.  However, Gordaychik teaches PDSCH repetition can reduce latency [0215].  One skilled in the art would have been motivated to have reduce latency in the RA procedure.  Therefore it would have been obvious to combine the teachings.
Re Claims 8, 20 KIM teaches in figure 18, the Terminal receives a PDCCH and decodes a DCI S1806, wherein in responses to RS MSG-A (first random access message), resource allocation information for receiving the RS MSG-B (a second 
Re Claims 9, 21, the AL is 8 or 16.
Re Claims 10, 22, PDSCH repetition would have be configured (configuration).
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 11, prior art fails to teach a frequency difference a first and second frequencies associated with the first and second random access messaged being received is less than a threshold frequency difference as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472